


SCHEDULE OF TERMS
(Goods)


June 20, 2013
TERMS
Purchaser:
The American Bottling Company, a Delaware corporation and Mott's LLP, a Delaware
limited liability company, both with a principal place of business at 5301
Legacy Drive, Plano, Texas 75024.
Purchaser may also order Goods on behalf of their respective affiliates or third
party co-packers, but they shall not be deemed third party beneficiaries.


Supplier:
CROWN Cork & Seal USA, Inc., a Delaware corporation having its principal place
of business at One Crown Way, Philadelphia, PA 19154-4599.
Term:
Effective Date:
(***)
End Date:
(***)
Goods:
Aluminum 12-ounce (202/212 x 413), 8-ounce (202/212 x 307) and 16-ounce (202/211
x 603) beverage cans and ends (“Goods”) as listed on Exhibit B, to be delivered
to the Delivery Locations as listed in Exhibit B, and printed with up to six
color decoration. End units supplied shall be 202 diameter standard “LOE” (large
opening end) or Supplier's 202 diameter “Super-Ends®”. (***)


Delivery Locations:
Delivery Locations are as specified in the Price List on Exhibit B.


Specifications:


The Goods must conform to the drawings attached as Exhibit C as well as the
Purchaser's Performance Specifications and Purchaser's Environmental Policy and
Biological Specifications attached hereto and incorporated herein as Exhibit C.
Any change to the specifications or drawings must be approved by Purchaser.




1 of 28

--------------------------------------------------------------------------------





 
Price:
Prices listed on Exhibit B are effective (***). Prices are delivered including
standard inks with up to (***)-color graphics. A pricing table for all sizes of
Goods, including Delivery Locations and Prices is set forth on Exhibit B.
There shall be an additional charge for color tabs of (***). The minimum order
quantity for color tabs is (***).
There shall be an additional charge for white basecoat of (***).


Throughout the Term of this Agreement, Prices shall be adjusted based on the
Price Adjustment formula set forth (***):


(***)




The invoice Price for Goods shall be adjusted only to reflect changes (increases
or decreases) in: (1) aluminum ingot costs affecting the pro-forma price
calculation; and (2) conversion costs with a baseline price as set forth in
Exhibit B.


Aluminum ingot costs to set up Pro-forma pricing:


The ingot component of the price adjustment factor is based on (***)


         


2 of 28

--------------------------------------------------------------------------------





 
Price (continued):


 
The can/end (***) Price shall be adjusted (***)




 
 
 
 
 
 
 
 
 
 
(***)






(***)
 
 
 
 
 
(***)
(***)
 
 
 
 
 
(***)
(***)
 
 
 
 
 
(***)
(***)
 
 
 
 
 
(***)
(***)
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
(***)
 
 
 
 
 
 
 
 
 
 
 
 
 
Example of (***) Price adjustment for (***):
 
 
 
 
 
 
 
 
 
 
 
(***)
 
 
 
 
 
 
 
 
 
 
 
 
 
Monthly Reconciliation (***):


 
 
 
 
(***)
(***)
(***)
 
 
 
(***)
(***)
(***)
 
 
 
(***)
(***)
(***)
 
 
 
(***)
(***)
(***)
 
 
 
(***)
(***)
(***)
 
 
 
 
           


3 of 28

--------------------------------------------------------------------------------





 
 
For example:
(***)


Conversion Costs (including ingot can/end conversion):


The conversion cost shall remain firm from (***).
Beginning (***) and for the remainder of the Term of the Agreement,
the conversion cost as stated in Exhibit B may be adjusted (***).


The adjustment will reflect (***). The first such adjustment shall
be on (***) and subsequent
adjustments shall be made (***).


Example:
(***)


Except for the Price adjustments set forth above, there will be no other Price
adjustments to the ex-works Price.


          
Freight: FSC - Fuel Surcharge


Supplier's freight by can size as stated in Exhibit B can be adjusted (***) to
reflect changes in fuel surcharge (FSC) only as set forth below. The baseline
for the FSC adjustment is (***) as shown in Exhibit B.


FSC adjustment mechanism:
Fuel prices and surcharges will be reviewed (***) and calculated based on
(***). The FSC that Supplier charges Purchaser will be based on the table set
forth in Exhibit D.




4 of 28

--------------------------------------------------------------------------------




Freight: FSC - Fuel Surcharge


The agreed base fuel surcharge is (***). The surcharge rate (***) Agreed mileage
is set forth in Exhibit D. The FSC rate will change once there has been a
cumulative change of (***)


(***) fuel surcharge adjustment schedule is as follows:




 
(***)
(***)
 
 
(***)
(***)
 
 
(***)
(***)
 
 
(***)
(***)
 
 
(***)
(***)
 
For example (***):


(***)


Customer Pick-Up (CPU):
Purchaser reserves the right to provide and pay for freight between the Supplier
facilities (plants or warehouses) and Purchaser Delivery Locations. If Purchaser
elects to provide and pay for freight between the Supplier facilities and
Purchaser Delivery Locations, then all Prices are ex-works Supplier facilities
and Supplier will provide CPU rates as set forth on Exhibit E which are equal to
its cost to deliver the Goods by commercial carrier. The CPU rate will be
adjusted (***) based on FSC change in accordance with the table in Exhibit D.
The current CPU rate and Supplier's primary and secondary supplying plants are
set forth in Exhibit E.


All invoices will be issued at Delivered pricing, if there are Purchaser plant
locations that pick up Goods at Supplier locations or Warehouses then Supplier
will reconcile all customer pick ups and issue a credit by (***).


Others:
Beginning in (***), the (***) delivered freight and CPU freight rates will be
reviewed (***) and adjusted (***).


If Purchaser wishes to change or add to the Delivery Locations, the parties
shall negotiate and agree on applicable freight costs and fuel surcharges
applicable to any revised or added Delivery Location.


Supplier reserves the right to recalculate the freight component of the Goods
Price if Purchaser relocates the Delivery Locations for substantial quantities
of Goods or establishes new delivery locations.






5 of 28

--------------------------------------------------------------------------------




Payment Terms:
Purchaser shall pay Supplier for Goods hereunder, net (***) days from shipment
date for (***); and net (***) days from shipment date for (***); and (***) (net
(***) days) from shipment date for (***).
(***)
(***)














                                                                                                                                                                                                 
(***)
(***)








(***)
(***)
















Warehousing/Storage:
To the extent that the Supplier needs to warehouse Goods at a third party
facility, the Supplier will bear all cost. 
(***)
(***)












6 of 28

--------------------------------------------------------------------------------




Competitive Technology:
Supplier and Purchaser agree that it is of primary importance to Purchaser and
Supplier to remain competitive in their respective industries. Should new
technology become available to Supplier during the Term that would enable
Supplier to pass along to Purchaser a significant competitive advantage in the
relevant industry, as long as Supplier's access to such technology is not
restricted by law or otherwise contractually restricted, Supplier shall advise
Purchaser, or Purchaser shall advise Supplier, of such technology and the
parties shall discuss the possibility of implementation of such technology,
including issues relating to timing of implementation, cost sharing and cost
savings. (***)


Inventory Management


Supplier must ensure that at all times it will manufacture sufficient stocks of
Goods to satisfy all orders which may be submitted by Purchaser in accordance
with the terms and conditions of this Agreement. Purchaser shall supply Supplier
with a rolling 12 month forecast of Goods requirements to allow Supplier to
reasonably plan and schedule its production resources. Such forecast shall be
for planning purposes only and shall not be binding on Purchaser. The forecast
shall be refreshed the first week of every month. Purchaser shall advise
Supplier of or provide Supplier with the correct and current artwork for the
Goods ordered by Purchaser. In all events, Purchaser shall be solely responsible
for all forecasts and ordered Goods in respect to current copy, artwork and
content. Supplier shall ship to the Purchaser any Goods ordered by Purchaser
with the most current artwork. Supplier shall manufacture and supply Goods as
ordered by the Purchaser(s) and at Supplier's discretion it may manufacture
Goods to build inventory to meet Purchaser's forecast needs. Supplier shall
limit forecast inventory to an amount equal to no more than (***) months
expected usage based upon the immediately foregoing (***) months order submitted
by Purchaser. Any inventory build in excess of (***) months requires Purchaser's
prior written approval. If Purchaser has provided Supplier with the most current
artwork and Supplier prints using out of date or incorrect artwork, Supplier
shall be responsible for such Goods.


Forecast and slow moving Inventory:


The parties agree to work together to mitigate forecast issues and to
continually improve forecast accuracy.
Upon written agreement between the parties, Supplier may invoice Purchaser for
slow moving inventories of Goods. Should Supplier have inventory of Goods beyond
(***) of the production date, Supplier may invoice Purchaser for the production
of such Goods, provided that the Goods were ordered by Purchaser through
forecasting or purchase orders.






Lead Time & Minimum Run Quantity:


Lead time and minimum run quantity is as listed in Exhibit F. Purchaser will
submit release schedules weekly from each Delivery Location to Supplier's plant
(***) for releases the following week.


Business Continuity Plan:


If any of the Supplier plants encounter difficulties meeting Purchaser's needs
for the Goods required by this Agreement, Supplier will make commercially
reasonable efforts to source such Goods from other facilities of Supplier.  The
obligations of Supplier in the preceding sentence shall not apply in the case of
difficulties relating to Force Majeure.   Supplier will make commercially
reasonable efforts to resume production at the supply facility affected by the
Force Majeure event under the terms and conditions of this Agreement in a timely
manner.






7 of 28

--------------------------------------------------------------------------------


Graphics and Artwork:


(***) Supplier will send samples for each color on the can, which must be
approved by Purchaser.
(***) Savings:


The Parties will use commercially reasonable efforts to achieve costs savings
and will meet and discuss on a periodic basis potential cost savings
initiatives. Any cost savings initiative that would result in a deviation from
the specifications/drawings, reduce quality or similarly impact Supplier's
ability to meet all terms and conditions of this Agreement must be approved in
writing by Purchaser.
(***)








(***)


The parties agree that as of (***), there will be a (***) each year during the
Term, (***) with respect to purchases of (***)


Force Majeure:


Neither party will be liable for any delay or failure to perform hereunder
(other than obligations of payment) to the extent caused by natural disaster,
fire, explosion, war, terrorism, government actions, or other circumstances
beyond its reasonable control and without its fault or negligence. The affected
party will immediately notify the other party and must use reasonable commercial
efforts to resume performance (***)


Dunnage Return Program:


Pallets, tier sheets and top frames (collectively "dunnage") are the property of
Supplier. Dunnage will not be charged to Purchaser and Supplier will arrange
pick up and loading of all dunnage at Supplier's own cost.  Purchaser shall
return all reusable dunnage to Supplier in good condition, normal wear and tear
excepted.  If dunnage is returned damaged and/or in unusable condition,
Purchaser will work to correct the situation and reimburse Supplier for the
cost. Supplier will supply documentation of the damage to the dunnage to
Purchaser for Purchaser's approval. Dunnage cost per plastic pallet (***); per
plastic divider sheet (***); and plastic top frame (***).




8 of 28

--------------------------------------------------------------------------------


Other Terms:


Promotional materials:
Supplier acknowledges that Purchaser stipulates that Purchaser's Direct Store
Delivery (DSD) business unit does not change SAP material numbers to accommodate
for changes due to promotional items and that promotional items are not
reflected in Purchaser's twelve month rolling forecast, Supplier shall receive
from Purchaser a written communication via e-mail from Purchaser's Manager,
Packaging Logistics or centralized planning describing Purchaser's promotion
campaigns (dates, location and quantities), which shall be separate from and in
addition or substitution of Purchaser's twelve month rolling forecast.
Purchaser's promotional notification system is called “Dr Orders”. Supplier must
ensure that at all times it will manufacture sufficient stocks of Goods to
satisfy all promotional orders which may be submitted by Purchaser. Supplier
shall manufacture and supply Goods as ordered by the Purchaser and shall limit
forecast inventory to an amount equal to the purchase order. In no event,
however, shall Purchaser have any obligation or responsibility for any Goods
that Supplier manufactures in excess of the promotional quantity stated in
Purchaser's purchase order or release.
Supplier is required to submit five printed samples from each press run
(promotional and new stock graphics) to Purchaser's Packaging Logistics Manager.
Technical Services:
Supplier shall provide a reasonable amount of the following technical services
to Purchaser (***):


Seamer machine training
Seam service training
Line/seamer Audits
Can handling services at the Purchaser's plant and Purchaser's warehouse
Filtec MSEs (machine setting evaluation)
Cradle to Grave Audits (complete audit from Supplier's production to delivery to
Purchaser's Delivery Location)
Off-site Seamer Training
Lean 6-Sigma Event Participation


Other Terms


Supplier agrees to provide the following reports to Purchaser:


(***)


(***)


(***)


End incising table: The current Purchaser end incising requirements showing
deposit requirements by certain states are included in Exhibit G.





GENERAL


Attachments:




This Schedule of Terms outlines the terms upon which Supplier agrees with
Purchaser(s) to provide certain specified Goods, and is further subject to and
incorporates the terms and conditions of the Attachments listed below (the
“Attachments”):
Exhibit A: Terms of Business between Supplier and Purchasers
Exhibit B: Goods, Prices and Delivery Locations
Exhibit C: Performance Specifications and Drawings
Exhibit D: Fuel Surcharge
Exhibit E: Current CPU rate and Supplier's locations
Exhibit F: Lead Time and Minimum Run Quantity
Exhibit G: End Incising Table




9 of 28

--------------------------------------------------------------------------------


Confidentiality:
Neither party will disclose the existence or any terms of this letter and
Schedule of Terms to any third party except (1) to its legal, financial and
accounting advisers who also agree to preserve such confidentiality, (2) as may
be required by law, or (3) with the other's prior written consent.
Entire Agreement:
This Schedule of Terms and the Exhibits/Attachments are the complete agreement
of the parties, and supersede all prior communications and understandings,
regarding these matters. If there is a conflict between the terms of this
Schedule of Terms and the Attachments, this Schedule of Terms will control.





Each party hereby agrees to the above by having a duly authorized officer sign
below and returning an executed copy to the other via facsimile at the below fax
number.




ACCEPTED AND AGREED:


Purchaser(s):
The American Bottling Company
Mott's LLP






By:/s/ Derry Hobson
Name: Derry Hobson
Title: EVP Supply Chain
Date:7-22-2013


Address for Legal Notices:
Dr Pepper Snapple Group
55 Hunter Lane
Elmsford, New York 10523
Attn: Asst. General Counsel
Fax: 914-846-2368


Address for Business Notices:
Dr Pepper Snapple Group
5301 Legacy Drive
Plano Texas 75024


Attn: Vice President, Supply Chain Procurement
Fax: 972-673-6922




ACCEPTED AND AGREED:


Supplier:
CROWN Cork & Seal USA, Inc.








By:/s/ Timothy J Lorge
Name: Timothy J. Lorge
Title: VP of Sales & Marketing
Date:7-19-2013


Address for Legal Notices:
CROWN Cork & Seal USA, Inc.
One Crown Way
Philadelphia, PA19154-4599
Fax: 215-698-6061
Attn: General Counsel




Address for Business Notices:
CROWN Cork & Seal USA, Inc.
One Crown Way
Philadelphia, PA19154-4599
Fax: 215-856-5568
Attn: Timothy Lorge, VP Sales and Marketing, Crown Beverage Packaging USA



        





























10 of 28

--------------------------------------------------------------------------------




Exhibit A:
TERMS OF BUSINESS
(GOODS)






INTRODUCTION.


In addition to these Terms of Business, we may evidence additional aspects of
our relationship with you in the form of a Schedule of Terms, exhibits,
attachments or similar documents executed by both parties. For ease of
reference, such documents shall be referred to as “Schedules” and shall be
expressly incorporated into these Terms of Business and shall be construed with
and as an integral part of the Agreement to the same extent as if the same had
been set forth verbatim herein. These Terms of Business and any Schedules
thereto set forth the agreement (the “Agreement”) between the Purchaser and you
regarding the provision of the applicable Goods under each such Schedule. Each
such Schedule shall specify the applicable Purchaser, Supplier, Term,
Specifications, Prices, Fees, Expenses, Payment Terms and, if applicable,
Pricing Adjustments, Deliverables, Specifications, Quantities, Delivery
Locations and certain other terms and conditions regarding the Goods under such
Schedule. The obligations of the Purchasers shall be several and not joint.
    
These Terms of Business are signed in consideration of the mutual agreements
herein and other consideration, the receipt and adequacy of which is hereby
acknowledged, and with the understanding that the undersigned companies are
bound by their terms.


As used in these Terms of Business, “we”, “our”, “us” (and like terms) refers to
Purchaser. “You”, “yours” means you, the Supplier.


PURCHASERS. The applicable Purchasers are set forth in the Schedule
(“Purchaser(s)”). In addition to its own orders, a Purchaser may submit orders
for Goods on behalf of co-packers and all terms and conditions of this Agreement
will apply. Each Purchaser's obligations, liabilities and rights are its own
severally and not the joint obligations, liabilities or rights of any other
Purchaser, Purchaser company or other party.


SUPPLIER. The applicable Supplier is set forth in the Schedule.


GOODS. You agree to provide Purchaser with the Goods in compliance with the
Specifications, in the Quantities and for the Prices specified under a Schedule
or if not specified in a Schedule, then in accordance with the terms herein.


TERM. The term of each Schedule (the “Term”) will begin on the Effective Date
and run through the End Date as specified for the Term of that Schedule, unless
renewed or earlier terminated as provided hereunder. So long as any Schedule
remains in effect, this Agreement shall remain in effect with respect to such
Schedule.


QUANTITIES. Unless expressly specified in any Schedule, Purchaser will have no
obligation to order, purchase or use any quantity of Goods, except for those
quantities ordered in its written purchase order or in the applicable Schedule
or, in the case of a blanket purchase order, releases issued thereunder and not
the entirety of the blanket purchase order.


SUBCONTRACTORS. You may not subcontract the manufacturing of Goods unless
otherwise specified in the Agreement or with our prior written approval. We
specifically acknowledge that your wholly-owned subsidiaries may manufacture
Goods or components thereof as part of your performance of this Agreement.
Notwithstanding the foregoing and regardless of whether subcontracting was
specified or otherwise approved, including if we pay directly for such Goods,
you remain fully responsible for the payment and performance of all of your
subcontractors, suppliers and vendors.


PRICES FOR GOODS. The price(s) for Goods (the “Prices”) and any applicable
pricing adjustments are set forth in the Schedule (the “Price”).




PAYMENT TERMS. Payment of invoices is due within the number of days after
receipt specified in the Schedule. Purchaser may take the percentage discount
specified in the Schedule for invoices paid within the time specified. You must
invoice us promptly (***).


  







11 of 28

--------------------------------------------------------------------------------


TAXES. If the Schedule specifies that the Prices are exclusive of taxes, we will
pay those sales, use, excise or other similar taxes (excluding taxes based on
your net income or business enterprise) assessed on the Prices paid hereunder.
Unless we provide you a valid exemption certificate, we will pay you those taxes
you actually paid or are required to collect or pay. Such taxes must be invoiced
along with the Prices, and we will pay them, in accordance with the Payment
Terms Section above.


SPECIFICATIONS FOR GOODS. All delivered Goods (and their packaging) must comply
with any and all applicable Specifications or as we may have mutually agreed
with you in the Schedule or otherwise in writing. If no such Specifications
exist for their containers, the containers must be recognized standard
containers suitable for their transportation, handling and storage and
sufficient to prevent any leakage, spillage or damage. In addition, you may not
modify the Goods in any way without notice to, and prior written approval from,
us prior to shipment so that we may evaluate and consent to any modification of
the Goods. If we receive any modified Goods without our consent, we may return
them at your expense, and you will reimburse us for all losses, damages and
expenses we incur as a result of the modification.


BACKUP DOCUMENTATION. You will maintain, and upon our request, promptly provide
complete and accurate backup documentation sufficient to substantiate all
transactions with us and charges claimed on each invoice as well as any
documentation relating to any claims made regarding the quality of the Goods.
(***). You will otherwise cooperate with all reasonable requests in connection
with such review. You shall promptly refund to us any overcharge resulting from
such review. This Section shall survive for 12 months after the later of the
last transaction between us or the expiration or termination of any applicable
agreement between us.


FORECASTS. We may, from time to time, provide you with good faith
forecasts/estimates and/or blanket purchase orders for our anticipated needs for
Goods. These may be for annual and/or monthly rolling periods. These will create
no obligation or liability for Purchaser. They are provided solely so that you
can plan your production, inventory and capacity in order to supply Purchaser in
the normal course of your business and in accordance with the terms herein and
any Schedules.


ORDERING. We will notify you of any and all required quantities, delivery dates
(“Delivery Dates”), delivery locations, shipping instructions and other terms
for Goods via our written purchase order. This purchase order will be binding
upon you unless you specifically reject it in writing. Any pre-printed terms and
conditions contained in forms used by either you or us to implement this
Agreement, including any purchase order, acknowledgment, invoice or other
correspondence will be disregarded.


DELIVERY OF CONFIRMING GOODS. You agree to deliver all ordered Goods, undamaged,
without substitution, and in compliance with any Purchase Order that has not
been rejected, the Specifications, all warranties and other terms and conditions
of this Agreement and any applicable Schedule.


Failure to Deliver Goods. If you fail to deliver conforming Goods or if you
deliver non-conforming Goods, Purchaser may do any or all of the following:
cancel shipment, reject, return or hold them for you (for full credit and at
your expense and risk), and/or require replacement (but only with our written
authorization (***)


Removal of Insignia/Destruction of Goods. For any rejected, returned or
unpurchased Goods, you will remove any evidence of our name, trademarks or the
like before selling or otherwise disposing of them, destroy any food or beverage
product not fit for human consumption, and indemnify us against any claim, loss
or damage arising out of your failure to do so.


INSPECTION/ACCEPTANCE. We may inspect Goods prior to payment or acceptance to
verify compliance with the terms of this Agreement or any applicable Schedule
and applicable criteria or Specifications. Payment will not constitute
acceptance thereof. However, neither our inspection, approval or acceptance, nor
lack thereof, nor anything else in this Agreement or any applicable Schedule ,
will relieve or limit any of your obligations and warranties under this
Agreement or any applicable Schedule (including for testing, inspection, and
quality control), whether or not a defect or nonconformity is apparent on
examination.

























12 of 28

--------------------------------------------------------------------------------


TITLE AND RISK OF LOSS OF GOODS. Unless otherwise specified in the applicable
Schedule, if you are responsible for delivery of the Goods to Purchaser's
delivery location, title shall pass upon loading on the carrier at your plant
and risk of loss shall pass on arrival at Purchaser's delivery location. If
Purchaser arranges pickup of the Goods at your plant, title and risk of loss
shall pass upon loading the carrier at your plant.
    
QUALITY ASSURANCE AND TECHNICAL SUPPORT FOR GOODS. With respect to Goods, you
agree (at our request and at no charge to us) to:
▪
Facility Audits. Allow us (together with our representatives) to audit your
manufacturing facilities upon reasonable advance notice and during normal
business hours to verify compliance with this Agreement; provided you receive
reasonable assurances of confidentiality from our representatives and reasonable
advance notice. We acknowledge that we are responsible for any unauthorized
disclosure or use of your Confidential Information by our representatives.

▪
Technical Support. Provide information and assistance to identify and resolve
issues relating to the Goods, including:

▪
Technical support personnel fluent in English.

▪
Use of laboratories in the U.S. or, as reasonably requested, where Purchaser is
located.

▪
Full cooperation with us (or independent third parties at our request) regarding
product performance and regulatory issues, including in making any required
disclosures to governmental agencies or the public.

▪
Information, assistance or a plan of action within 24 hours of our request. If
you do not assist us within such period, we may (at your cost) obtain such
assistance from a third party.

▪
Recalls. If any quality or technical difficulties with any of the Goods are
discovered or the Goods otherwise fail to comply with the warranties or other
provisions of this Agreement, you agree to:

▪
Immediately cease distribution, recall and/or withdraw such Goods and their
packaging from the territory or subsequent purchasers thereof, and

(***)
▪
Senior Level Meetings. Meet (through both parties senior management teams) to
discuss opportunities for cost reduction, manufacturing issues, supplier
competitiveness, raw material, delivery and freight costs and other issues.

▪
Supply Chain Improvement. Establish and participate in supply chain improvement
teams with us in order to review, optimize and reduce costs while improving
efficiency of the supply chain.

▪
Account Rep. Designate (and if necessary remove and replace) an acceptable
account representative to manage our account and be available for contact all
times on a 24-hour basis.





WARRANTIES.


Each party represents and warrants to the other that:


Authorization, etc. The execution, delivery and performance of this Agreement
has been duly authorized by all necessary corporate action on its part and that
this Agreement has been duly and validly executed and delivered by such party
and constitutes a valid and binding agreement of such party, enforceable against
such party in accordance with its terms, subject to bankruptcy laws.


Breach of Law/Agreements/Consents. Its execution, delivery and performance of
this Agreement and consummation of the transactions contemplated hereby will not
(1) violate or conflict with any applicable Law; (2) conflict with or result in
any breach of or constitute (with or without due notice or lapse of time or
both) any material default under, or cause any acceleration of, or any maturity
of, any contract or other agreement it is a party or subject to; (3) require any
consent, approval, order, authorization, license or permit from, or notice,
registration or filing with, any third party (including any domestic or foreign
governmental, judicial or regulatory authority or entity) that it has not
already obtained or will obtain prior to such transaction.




Supplier Additional Warranties. In addition, you represent and warrant to us
that:


Goods. You further represent and warrant that Goods, in the form and condition
supplied by you and the intended use thereof:
▪
Specifications, etc. Conform to the Specifications(***), are free from defects,
and free from all liens and encumbrances when sold to us;

▪
Law. Comply with all applicable Laws;












13 of 28

--------------------------------------------------------------------------------




▪
Non-Infringement. Do not infringe, violate or misappropriate any Intellectual
Property of any third party;

▪
Human Consumption. For Goods intended for human consumption (or ingredients
therefore):

▪
Are fit for human consumption,

▪
Fully comply with all applicable food and health Laws (including for the
Delivery Location),

▪
Are not contaminated in any way, and

▪
Do not comprise nor are derived from any genetically modified organisms or
products.

▪
Bioterrorism Act. You warrant that as applicable all of your facilities relating
to any Goods shipped within or to the USA are and at all times during the Term
shall remain properly registered under the U.S. Bioterrorism Preparedness and
Response Act of 2002, as may be amended, and regulations pursuant to such act
(the “Bioterrorism Act”), and you shall provide the applicable registration
numbers of such facilities to us upon request along with evidence satisfactory
to us of such registration (including, without limitation, copies of
registration confirmations). You warrant that all necessary actions for the
importation of the Goods into the USA under the Bioterrorism Act shall be taken
by you in the manner and time periods required by the Bioterrorism Act. You
warrant that you are in full compliance with all records maintenance
requirements pursuant to the Bioterrorism Act as applicable.



Notice. You will promptly notify us if you have knowledge of any failure to meet
these warranties.


Warranty Exclusions. In no event shall Supplier incur any liability under these
warranties where such liability is directly attributable to Purchaser's
violation of any instructions connected with the Goods provided to Purchaser
from Supplier as attached to the Schedule including mutually agreed
modifications or where the Goods are exported, in an empty or filled state, to a
foreign country other than those listed in Attachment I, unless a special
warranty has been specifically approved in writing by Supplier to cover such
exported Goods, provided the Goods are within all Specifications including any
Performance Specifications mutually agreed upon by Purchaser and Supplier which
shall be attached to the Schedule and incorporated herein by reference and
except to the extent Supplier has breached a warranty, caused or contributed to
the liability.


IN VIEW OF THE ABOVE EXPRESS WARRANTIES, SUPPLIER MAKES NO OTHER WARRANTY
EXPRESS OR IMPLIED IN FACT OF BY LAW.


EXPORT CONTROL. Purchaser represents that commodities of Supplier that are
exported from the United States will be handled in accordance with and are
subject to the U.S. Export Administration Regulations (15 C.F.R. Part 730 et
seq.). Diversion contrary to U.S. Law is prohibited. Without limiting the
foregoing, Purchaser agrees that it shall not sell, export, re-export, transfer,
divert or otherwise dispose of Supplier's goods to or via, or for use in the
manufacture of products outside the United States specifically or predominately
destined for, Cuba, Iran, North Korea, Sudan or Syria, or to any person, firm or
entity, or country or countries , for any act activity or use prohibited by the
laws of the United States without obtaining prior authorization from the
competent government authorities as required by those laws.


ETHICAL TRADING INITIATIVE. We support the corporate codes of practice set forth
by the Ethical Trading Initiative (“ETI”), implementing human rights, ethical
labor practices, and environmental protection standards. These are available at
http://www.drpeppersnapplegroup.com/values/sustainability/ethical-sourcing/ and
are incorporated herein by reference. We conscientiously integrate these
standards and commitments into the way we run our businesses globally to address
such concerns. You represent and warrant that you will review and adhere to
these Ethical Trading Initiative policies in order to achieve the highest
ethical and environmental standards and social responsibility in your business
practices and production supplies (***)


FCPA COMPLIANCE. Supplier agrees that it has and shall continue to comply with
the United States Foreign Corrupt Practices Act (“FCPA”). This law is found at
Title 15, Section 78dd-1 of the United States Code. In general, the FCPA makes
it illegal to bribe or make a corrupt payment to a Government Official (as
therein defined) for the purpose of obtaining or retaining business, directing
business to any person, or securing any improper advantage. Other countries have
similar laws prohibiting bribery and corrupt payments. In addition to the FCPA,
Supplier agrees that it will comply with any controlling local law designed to
prevent bribery or corrupt payments. Supplier's failure to comply with the FCPA
shall constitute grounds for immediate termination of this Agreement.





















14 of 28

--------------------------------------------------------------------------------




INDEMNIFICATION.


General Indemnity. (***).


Infringement. (***)


Indemnification Procedures. We will (1) promptly notify you of any Claim, (2)
give you a reasonable opportunity to defend and/or settle the Claim at your own
expense, and (3) not settle any Claim without your prior written consent. You
must, however, provide us with written assurance of your obligation and ability
to pay such Claim (whether through insurance or otherwise). Each party will
assist the other as reasonably requested to properly and adequately defend such
Claims. Our failure or delay in providing prompt notice and assistance will not,
however, affect your obligations under this Section, except to the extent you
are materially prejudiced thereby. We may also, at our expense, participate with
our own counsel in the settlement or defense of the Claim.


As used in this Indemnification Section:


“Claims” means claims, demands, suits, proceedings, or actions, judgments,
decrees, losses, damages, costs, penalties, fines, liabilities or expenses
(including court costs, litigation expenses and attorneys' fees) incurred by or
brought or recovered against us .


“indemnify” means “indemnify, defend and hold harmless”.


“us”, “our”, “we” means and includes Purchaser and its Affiliates, and their
respective agents, officers, directors, employees and representatives.


INSURANCE. You will maintain, at your expense, during the Term and 12 months
after, the following insurance:
(***)


You must provide us with a certificate of insurance evidencing such coverage
within ten (10) days of the execution of this Agreement. We must be notified at
least 30 days prior to any cancellation, non-renewal or material change to this
coverage. (***)


INTELLECTUAL PROPERTY


The intellectual property belonging to each party at the commencement of this
Agreement shall remain the intellectual property of such party and to the extent
that any new intellectual property is conceived by the parties during the Term
of this Agreement and pursuant to this Agreement, the parties agree to meet and
confer to determine ownership and license rights with respect to such
intellectual property.













































15 of 28

--------------------------------------------------------------------------------


FURNISHED EQUIPMENT AND MATERIALS. Any equipment or materials we furnish or
specifically pay for, for your use in connection with this Agreement, will
remain our sole property and must be clearly identified as such. You may only
use such equipment or materials in your performance of this Agreement. We may
remove them upon demand and you must promptly return them to us once this
Agreement ends. You are responsible for all loss or damage (normal wear and tear
excepted) and must insure such equipment or materials on a replacement cost
basis.




TERMINATION.


Either party may terminate this Agreement by giving 30 days' notice to the other
party, without limiting any other rights and remedies therein, if any of the
following occur:
▪
The other party breaches any material term, representation, warranty or
obligation hereunder, and does not cure such to the terminating party's
reasonable satisfaction within 30 days after notice, or if such breach cannot be
cured within such 30 day period, the other party does not commence and
diligently pursue such cure within such 30 day period.

▪
The other party enters Bankruptcy.

▪
The other party, or any transaction, transfers (or attempts to, purports to, or
in effect does so transfer) any rights or obligations hereunder (or control
thereof), except as expressly permitted herein.

▪
The other party (or its employee, contractor, officer or agent) has engaged in
fraud, dishonesty or any other serious misconduct in the performance of this
Agreement, in the terminating party's reasonable opinion.

▪
Any court, tribunal or government agency requires, directly or indirectly, any
modification of this Agreement or either party's performance hereunder to the
terminating party's detriment.

▪
Such party elects to terminate under any other provision herein that expressly
allows it to do so.



In each case, the terminating party must notify the other party in writing
including the date of termination.




Obligation to Cooperate/Transition Period. Upon expiration of this Agreement or
in the event that Purchaser properly gives notice of termination as provided
herein, Supplier shall: (i) ensure that all deliverables, Work Product,
Confidential Information, whether completed or in progress, and materials and
rights arising therefrom that are in possession or control of Supplier or its
employees, agents, contractors or subcontractors, are transferred, assigned and
made available to Purchaser in a timely manner, and in no event later than (***)
from the date of expiration or termination; and (ii) continue to perform under
this Agreement and fulfill orders for (***), or a shorter period as Purchaser
may request, after the effective date of expiration or termination of this
Agreement (the “Transition Period”), so long as the volume requirements during
the Transition Period are generally consistent with forecasts issued prior to
the notice of breach (or, in the absence of such forecasts, historical
requirements for the relevant three (3) month period). During such Transition
Period, Supplier shall continue to be responsible for the obligations set forth
in this Agreement, and Purchaser will continue to pay the prices, fees, costs
and expenses for Goods produced by Supplier in accordance with this Agreement.
For any such fees, costs or expenses for Goods arising from third parties,
Supplier shall use reasonable efforts to seek to have such reduced, cancelled or
refunded. To the extent any such approved third party costs, fees and expenses
cannot be cancelled, refunded or reduced, Purchaser may require Supplier to
transfer, assign or make available to Purchaser, or to authorize Supplier to
deliver the Goods and/or provide the related materials to Purchaser. Monthly or
other period-based Fees for Goods will be pro-rated based on the percentage of
the period completed upon the effective expiration or termination date. The
unearned pro-rata portion of any prepaid fees or prepaid costs or expenses for
Goods refunded to Supplier will be repaid to Purchaser within thirty (30) days
after the effective expiration or termination date. Purchaser will accept
delivery of and pay in accordance with the terms of this Agreement for any
inventory of Goods produced by Supplier for Purchaser prior to the expiration of
the Transition Period.


Effect of Termination. Upon termination or expiration of this Agreement or a
Schedule hereunder or any transition period, without limiting a party's remedies
and damages for breach, neither party will have any further obligation or
liability to the other hereunder for future performance hereof, except under
those provisions surviving by the terms of this Agreement.




CONFIDENTIALITY.


General Requirements. Each party (and its permitted Representatives) must keep
the other's Confidential Information confidential and may not use it except for
the purposes of this Agreement (the "Permitted Use") nor copy, reproduce,
distribute or disclose it, or allow access to it, to any third party in any
manner. In protecting the other party's Confidential Information from
unauthorized access, the parties must use a level of care and effort that is, at
minimum, equal to that (1) it uses to protect its own similar information, and
(2) in any event, a reasonable degree of care and effort.



16 of 28

--------------------------------------------------------------------------------




Representatives. A party may disclose and allow access to Confidential
Information to its Representatives in a secure manner, but only if the
Representative needs to know that Confidential Information for the Permitted
Use; and is advised of, and agrees in writing to be bound by, this Agreement's
terms. The party will, however, remain responsible for any breach of this
Agreement or unauthorized disclosure by its Representatives.






Exceptions. These restrictions will not apply to Confidential Information to the
extent it is:
Ø    specifically consented to be disclosed or otherwise by the owning party in
writing;
Ø    in the public domain without the receiving party's or its Representatives'
fault, action or omission;
Ø    rightfully obtained on a non-confidential basis before disclosure
hereunder;
Ø    rightfully obtained on a non-confidential basis from a third party without,
to the receiving party's knowledge, the third party violating any obligation to
the owning party; or
Ø    required to be disclosed by law or court order; provided that the party
must:
Ø    Promptly notify the owning party in writing;
Ø    Cooperate in the owning party seeking a protective order, confidential
treatment or other appropriate
remedy; and
Ø    Furnish only the legally required portion of the Confidential Information.


Remedies. Each party agrees that if it breaches this Confidentiality Section,
the other party would be irreparably and immediately harmed and monetary damages
would not be an adequate remedy. Therefore, the harmed party will be entitled to
seek injunctive relief and/or to compel specific performance to enforce the
obligations set forth herein. This is in addition to damages and any other
remedy that party may be entitled to under law or equity. The breaching party
will reimburse the other for all costs and expenses, including reasonable
attorney's' fees, it incurs in enforcing the breaching party's obligations
hereunder.


Return of Confidential Information. Upon request, each party will promptly
return (or destroy with the other party's consent) all copies of the other's
Confidential Information in its possession or control. However, returning and/or
destroying said Confidential Information will not relieve a party's obligations
under this Confidentiality Section.


Definitions.


“Confidential Information” means any and all:
•
Of a party's (and its Affiliates') materials and information furnished to or
accessed by the other party (or its Representatives) in connection with this
Agreement (including, formulae, methods, know how, processes, designs,
functional specifications and customer, product, employee, supplier, marketing,
sales, financial, pricing, and other information concerning business operations,
practices, activities and other information) identified as, or by its nature and
content should reasonably be understood as, confidential or proprietary;

•
analyses, compilations, data or other documents that either party or its
Representatives prepare that contain or are based upon any Confidential
Information; and

•
terms of this Agreement.

(in each case, whether furnished, accessed or prepared before or after this
Agreement).




"Representatives" means an entity's directors, officers, employees, agents or
representatives with a need to know (including attorneys, accountants,
consultants and financial advisors).


Use of Name. You may not use our name for your own advertising or other purposes
without our prior review of and written consent to such use. If we consent to
such use, you may use such only in accordance with the approved manner and we
may revoke such consent for any reason upon written notice to you for any
continued use.


CONFLICT OF INTEREST. Neither party's employees may receive or provide any gift
(monetary or not) from or to any source (whether the party, its Affiliates or
its employees) in connection with this Agreement. Any question concerning
acceptable conduct of either party's employees should be brought to the
attention of the President of each party.
ADDITIONAL TERMS. Any additional terms specified in the Schedule will apply to
this Agreement and be specifically incorporated herein.


FURTHER ASSURANCES. Each party will take, or cause to be taken, any other action
that may be reasonably necessary to effect the transactions contemplated by this
Agreement.





17 of 28

--------------------------------------------------------------------------------




MISCELLANEOUS. With respect to this Agreement:
(***)
•
Binding Agreement. The parties and their successors and permitted assigns will
be bound and benefited.

•
Third Party Beneficiaries. No one will be a third party beneficiary (except as
the Indemnification Section provides).

•
Entire Agreement. The terms of this Agreement shall be deemed accepted by
Supplier at Supplier's written agreement to be bound by these terms. This
Agreement, the Schedules and any other documents expressly incorporated by
reference constitute the parties' entire understanding on these matters and
supersede any prior understanding or agreement. To the extent of conflict, the
provisions of the following documents will control in the following order: the
Schedules, these Terms of Business and any other document (including any
invoice, billing statement, confirmation, receipt, bill of lading or other
similar document relating to any Goods rendered hereunder, subject to the
“Ordering” section above). This Agreement and all provisions herein may not be
waived, released, discharged, abandoned, or modified in any manner except by a
subsequent written instrument duly executed by the parties hereto.

•
Titles and Headings. Titles and headings to sections herein are inserted for the
convenience of reference only and are not intended to be a part of or to affect
the meaning or interpretation of this Agreement.

•
Definitions.

General: The word “including” (in its various forms) means “including without
limitation.” Unless otherwise specifically indicated, the symbol “$” refers to
dollars of the United States of America.
“Affiliate” means an entity that, directly or indirectly, owns or controls, is
owned or is controlled by, or is under common ownership or control with another
person or entity. As used herein, “control” means the power to direct the
management or affairs of any entity, and “ownership” means the beneficial
ownership of 50% or more of the voting equity securities or other equivalent
voting interests of the entity.
“Bankruptcy” means an entity (1) makes an assignment for the benefit of
creditors; (2) files a voluntary petition in bankruptcy; (3) is adjudicated a
bankrupt or insolvent; files any petition or answer seeking reorganization,
arrangement, liquidation or similar relief; (4) or files an answer admitting the
material allegations of a petition against it for any such relief; (5)
dissolves, or ceases to do business; or (6) has any proceeding against it
seeking reorganization, arrangement, liquidation, or similar relief not
dismissed within 60 days after it begins.
“Intellectual Property” means any and all right, title, and interest in and to
any and all intellectual property, proprietary and other related rights
(including, but not limited to, inventions, work of authorship, patent
applications, patents, trade secrets, copyrights, trademarks, trade dress and
designs, industrial designs, domain names), whether registered or unregistered
(also including, where applicable, rights to enforce violations of rights of
publicity or privacy and rights against piracy, plagiarism, libel, slander,
defamation, unfair competition, idea misappropriation or breach of any
confidentiality obligation or other contractual rights).
“Laws” means all applicable laws of the jurisdiction in which Purchaser is
located or is otherwise subject including all federal, state, provincial,
municipal and local laws, statutes, legislation, regulations, rules and codes.
•
Expenses. Except as otherwise stated, the parties will bear their own costs and
expenses.

•
Applicable Law. The laws of New York will govern construction, interpretation
and enforcement of this Agreement, without regard to principles of conflict or
choice of law provisions. Each party consents to personal jurisdiction and venue
in New York or Delaware federal or Delaware state courts.

•
Controlling Language. This Agreement, the Schedules and any other documents
expressly incorporated by reference shall be written and construed in the
English language. In the event of a discrepancy between the English language
version of the Agreement, the Schedules and any translated versions thereof, the
English language version shall govern.

•
Notices. Notices must be in writing and either (1) hand-delivered, or sent by
(2) prepaid certified mail (return receipt requested), (3) nationwide overnight
courier or (4) confirmed facsimile transmission, to the attention of the officer
signing the Schedule in accordance with the address and facsimile information
provided on the signature page herein. Notices will be effective upon receipt.






























18 of 28

--------------------------------------------------------------------------------




•
Parties' Relationship. The parties are independent contractors, and shall not be
deemed an agent, partner, co-employer, joint employer or employee of the other.
Neither party has any right or any other authority to enter into any contract or
undertaking in the name of or for the account of the other or to assume or
create any obligation of any kind, express or implied, on behalf of the other,
nor will the acts or omissions of either party hereto create any liability for
the other. Supplier shall have exclusive control and direction of Supplier's
employees engaged in performance hereunder. Supplier assumes full responsibility
for the payment of local, state, provincial and federal payroll taxes or
contributions or taxes for unemployment insurance, old age pensions, worker's
compensation, or other Social Security and related protection with respect to
Supplier's employees engaged in the performance hereunder and agrees to comply
with applicable rules and regulations promulgated under such laws.

•
Severability. If any one or more of the provisions contained in this Agreement,
in whole or in part, is for any reason held to be invalid, illegal or
unenforceable in any respect, such invalidity, illegality or unenforceability
shall not affect the validity of any remaining provision or portion thereof, and
this Agreement shall be construed as if such invalid, illegal or unenforceable
provision had not been contained herein.



•
Survival. The following provisions shall survive the termination or expiration
of this Agreement: Warranties, Indemnification, Insurance, Intellectual
Property, Confidentiality and any other provision of this Agreement or
obligation of a party which expressly or by its nature or context arises at, or
is intended to continue beyond termination or expiration, will so survive.

(***)
•
Cumulative Remedies. Except where specifically stated otherwise, a party's
rights and remedies under this Agreement or at law or in equity are, to the
extent permitted by law, cumulative and not exclusive of any other right or
remedy now or hereafter available under this Agreement or at law or in equity.
Neither asserting a right nor employing a remedy shall preclude the concurrent
assertion of any other right or employment of any other remedy.

•
Waiver. The delay in or failure of any party hereto to enforce at any time any
of the provisions of this Agreement shall in no way be construed to be a waiver
of any such provision, or in any way to affect the validity of this Agreement or
any part thereof or the right of any party thereafter to enforce each and every
such provision. No waiver of any breach of this Agreement shall be held to be a
waiver of any other or subsequent breach.

•
Counterparts. This Agreement may be executed in multiple counterparts, each of
which will be deemed an original, but all of which will constitute one and the
same Agreement. Signature pages from any counterpart may be appended to any
other counterpart to assemble fully executed counterparts. Counterparts of this
Agreement also may be exchanged via fax, and a faxed signature will be deemed an
original for all purposes.

•
UN Convention on the International Sale of Goods. The United Nations Convention
on Contracts for the International Sale of Goods is specifically excluded from
application to this Agreement.

(***)

19 of 28

--------------------------------------------------------------------------------


Each party hereby agrees to the above by having a duly authorized officer sign
below and returning an executed copy to the other via facsimile at the below fax
number.


                
ACCEPTED AND AGREED:


Purchaser(s):






The American Bottling Company
Mott's LLP


(Purchaser Name)




By: /s/ Derry Hobson
Name: Derry Hobson
Title: EVP Supply Chain
Date:7-22-2013


Address for Legal Notices:
Dr Pepper Snapple Group, Inc.
55 Hunter Lane
Elmsford, NY 10523
Fax: 914-846-2368
Attn: Lisa M. Dalfonso, VP Assistant General Counsel


Address for Business Notices:
Dr Pepper Snapple Group, Inc.    
5301 Legacy Drive
Plano, TX75024
Fax: 972-673-6922
Attn: Jason Miller, VP Supply Chain Procurement




ACCEPTED AND AGREED:


Supplier:






CROWN Cork & Seal USA, Inc.
(Supplier Name)    




By: /s/ Timothy J. Lorge
Name: Timothy J. Lorge
Title: VP of Sales & Marketing
Date:7-19-2013


Address for Legal Notices:
CROWN Cork & Seal USA, Inc.
One Crown Way
Philadelphia, PA19154-4599
Fax: 215-698-6061
Attn: General Counsel


Address for Business Notices:
CROWN Cork & Seal USA, Inc.
One Crown Way
Philadelphia, PA19154-4599
Fax: 215-856-5568
Attn: Timothy Lorge, VP Sales and Marketing, Crown Beverage Packaging USA




20 of 28

--------------------------------------------------------------------------------




Exhibit B
Goods, Prices and Delivery Locations
(***)







































































21 of 28

--------------------------------------------------------------------------------






Exhibit C:
Specifications/Drawings


DPS-GPS301:Dr Pepper Snapple Group Packaging Performance Specifications
(aluminum beverage cans)
DPS-GPS302 : Dr Pepper Snapple Group Packaging Performance Specification
(aluminum beverage ends)
DPS-6EP004 : Dr Pepper Snapple Group Packaging Performance Specification -
Environmental Policy
DPS - GBS10 : Dr Pepper Snapple Group Packaging Performance Specification -
Biological Safety of All Materials
Crown-BB-CPS-16A4DP:Crown 16oz can drawings
Crown-BB-CPS-112-A5DP: Crown 12oz can drawings
BB-CPS-8-A1DP : 202/211x307 - Crown 8oz can drawing
BZ-CPS-202-A2DP: 202 Dia Crown Large Opening End (LOE) drawing
BZ-CPS-202-A4DP: 202 Dia Crown SuperEnd SP Aluminum End
BZ-CPS-202-A1DP: 202 Dia Crown SuperEnd - Reduced Retained Tab













































22 of 28

--------------------------------------------------------------------------------








Exhibit D
Fuel Surcharge
(***)





































































































23 of 28

--------------------------------------------------------------------------------






Exhibit D
Freight Fuel Surcharge
(***)













































































































24 of 28

--------------------------------------------------------------------------------






Exhibit E
Current CPU rate and Supplier's locations


(***)





































































25 of 28

--------------------------------------------------------------------------------






Exhibit E
Current CPU rate and Supplier's locations


(***)





































































26 of 28

--------------------------------------------------------------------------------






Exhibit F
Lead Time and Minimum Run Quantity
(***)
Minimum run units are based on agreement between Supplier and Purchaser.
Purchaser shall order mixed loads based on pallet quantities in order to fill a
truckload.
The truckload quantity and pallet quantity may vary for each plant or product
due to weight restrictions, numbers of pallets per truckload etc.
 






27 of 28

--------------------------------------------------------------------------------




Exhibit G
End Incising Table
(***)







































































28 of 28